Title: From Benjamin Franklin to Richard Jackson, 13 February 1767
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir
Friday Evening Feb. 13. 67
I send you the Sketch of the Bill for repealing the Act relating to the legal Tender, to be modell’d by you and brought in as propos’d.
I am doubtful the Clause relating to existing Debts will occasion Difficulties in America, and therefore wish the Bill could pass without it.

But I think a Clause limiting the Quantities each Colony may emit, would not be amiss. Suppose Pensilvania [£]200,000 Sterling and the rest in proportion. When by Experience it is found that the Limitation is too narrow they may petition for more. The Trading Interest here will always be willing and able to procure it for them, and it may prevent Excesses in some Colonies.
I send you the rough Draft of the Hints of Arguments I have drawn up for the Duke of Grafton, who I understand will support the Bill in the House of Lords. Please to return it to me to morrow.
The Packet goes to morrow Evening. I am, Your most obedient humble Servant
B Franklin
 Addressed: To/Mr Jackson
Endorsed: 13 Febry 1767 Benjn. Franklin Esq
